Citation Nr: 0705498	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  00-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active military service from November 1968 
to September 1971.  He served in Vietnam from March 11, 1970, 
until August 11, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified before a Decision Review Officer (DRO) 
at a hearing in April 2002 at the RO.  A transcript of that 
hearing is of record.

The case was remanded in August 2003 and April 2005.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
the claimed in-service stressors including the personal 
assault, have not been corroborated by service records or 
other credible, supporting evidence.

2.  The currently diagnosed PTSD is not causally related to 
service.  


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in April 2001 and April 2005.  The content of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Although the notices 
were not sent until after the initial rating denying the 
claims, the Board finds that any defect with respect to the 
timing of the required notice was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In March 2006, the RO 
attempted to notify the veteran of this decision, but the 
notice was sent to a wrong address and returned as 
undeliverable.  However, the September 2006 supplemental 
statement of the case (SSOC) (that was issued to the veteran 
at a different address) referred to the notice requirements 
outlined in that case.  To the extent all notice has not been 
provided there is no prejudice to the appellant.  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Law and regulations pertaining to service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).

Entitlement to service connection for PTSD

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, including those 
raised at an April 2002 VA hearing; service medical and 
personnel records; VA medical records; information from the 
Center for Unit Records and Research (CURR); and information 
from the National Personnel Records Center (NPRC). 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he has PTSD due to several 
stressors.  In a statement received in January 1998, he 
reported stressors that included: assignment on arrival in 
Vietnam to duty as a forward observer in an aircraft in the 
184th Aviation Company in Duc Hoa and being subjected to 
sniper fire; transfer after 12 months to Long Binh where he 
was given heroin and personally assaulted by three soldiers 
in 1971; seeing the mangled bodies of a Vietnamese family he 
had befriended; and witnessing the death of a warrant officer 
friend named Brown in an aircraft accident while stationed at 
Long Binh.  The July 1998 VA examination report discloses 
that the veteran stated that he received minor wounds.  

In describing the personal assault, the veteran stated that 
he was given heroin by 3 or 4 African American soldiers who 
duped him into going to an isolated location where one of 
them put a gun down his throat and then they repeatedly raped 
him.  During service, he only confided in Brown who was his 
best friend; however, he died in the aforementioned aircraft 
accident.  Due to his embarrassment, he failed to report this 
incident to anyone with authority.  

In statements and testimony before the DRO, the veteran 
stated that on arrival in Vietnam, he was first assigned to 
the 184th Aviation Company, 1st platoon, in Duc Hoa from 
March 1970 to July 1970.  After the 184th was deactivated, he 
was assigned to the 273rd Aviation Company (Heavy 
Helicopter).  After 12 months there, he was sent to Long 
Binh.  

VA hospital records reflect that the veteran was admitted in 
1997 with the chief complaint that he was unable to function.  
The diagnoses included PTSD, clinical depression, and 
episodic cocaine abuse.  The veteran also underwent VA 
examination in July 1998.  The diagnoses included PTSD, major 
depression with psychotic features and alcohol abuse in full 
remission.  

While the record contains diagnoses of PTSD, it appears that 
these diagnoses are based on the veteran's history.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Even assuming that the 
examiners based their opinions on medically sufficient 
stressors, they still must be proven by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f).  

In this regard, there is no evidence which corroborates the 
occurrence of the stressors alleged by the veteran.  The 
Board sent PTSD/personal assault questionnaires to the 
veteran requesting that he provide specific details of his 
personal assault.  The Board also requested verification of 
the veteran's stressors from NPRC and CURR, which included 
unit records and other histories, daily staff journals, and 
operational reports.  The Board is unable to find that the 
veteran's alleged service stressors have been verified by 
official service records or other credible supporting 
evidence.

In a report from CURR received in August 2006, it was noted 
that a unit history report from the 184th Aviation Company 
disclosed that an aviator received hostile fire in May 1970 
while on visual reconnaissance mission.  The aviator used a 
smoke grenade to mark the target.  A review of the combat 
records failed to show that an aircraft from the 273rd 
Aviation Company or the 184th Aviation Company was involved 
in a crash during the period from April to May 1971.  

An August 2006 report from NPRC indicates that the veteran's 
allegations had been investigated.  The morning reports of 
the 184th Aviation Company were negative.  Moreover, 
alternate records indicated that the veteran was assigned to 
the 210th Aviation Bn.  

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), from his period of active 
service in Vietnam contains no reference to any combat 
citations.  Likewise, the administrative records now on file 
do not show that the veteran was entitled to receive the 
Purple Heart Medal, the Combat Action Ribbon, or other awards 
or decorations appropriate to his branch of service denoting 
participation in combat with the enemy.  There is no 
indication of treatment of any wounds in service.

Service personnel records show that the veteran was stationed 
in Vietnam from March 1970 to August 1971.  His military 
occupational specialty was airplane repairman.  The veteran 
was assigned to the 184th Avn. Co. from May 1970 to June 
1970, and to the 273rd Avn. Co., 222d Avn. Bn. from June 
1970.  There is no evidence that he was involved in a 
campaign.  The service medical records reflect that the 
veteran was treated for heroin addiction in 1971.  He was 
given a less than honorable discharge in September 1971, 
later upgraded in 1974 to a general discharge.  

The record does not reflect that the veteran received any 
awards or decorations for valor, combat experience or combat 
injuries; nor is there any other evidence of record that he 
participated in active combat.  Where a veteran-claimant did 
not serve in combat or the stressor is not related to combat, 
his lay testimony, by itself, will not be enough to establish 
the occurrence of the alleged stressor.  See West (Carleton) 
v. Brown, 7 Vet. App. 70, 76 (1994); see also Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must 
contain evidence that corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f). 

In regard to his accusations concerning a rape, the alleged 
assault went unreported.  The record does not show that he 
made a formal complaint.  Further, a review of his inservice 
medical and personnel reports do not show that he reported an 
assault.  Moreover, he has not provided the necessary 
specifics of his assault therefore, his allegations are 
unsubstantiated and without corroboration.  

Furthermore, all of the veteran's own statements within the 
record regarding the occurrence of the stressors are 
unverifiable or lack significant detail so that they are not 
subject to verification.  He has also been inconsistent in 
reporting his stressors.  For instance, in his initial 
statements the veteran stated that he was raped by 3 
soldiers; however at his personal hearing he indicated that 
he was assaulted by 4 soldiers.  Additionally, in his initial 
statements he failed to report that he was wounded, but at VA 
examination in July 1998 he indicated that he sustained minor 
wounds.  This has not been verified.  As noted, he has not 
received any Army commendations that pertain to being wounded 
in action.  Because of this inconsistency, lack of detail, 
and vague statements, the Board finds the veteran's 
statements are not credible in view of the inability to 
otherwise corroborate the claimed stressors.  

The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to attempt 
stressor verification through the service department.  See 38 
C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


